DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 18, filed January 8, 2021, with respect to the rejection of claim 15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2016/0240802).

Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.
Applicant (on pages 13-17 of argument) argues that Belmon and Shin do not disclose the arrangement of the pixels as disclosed in claims 1 and 16.  The Examiner respectfully disagrees.
Belmon discloses the pixel arrangement as claimed but the order of the pixel colors is not the same as claimed.  Belmon discloses having 1st through 6th pixel columns and ith, (i+2)th, jth and (j+2)th pixel rows.  The order of the pixels in each row is as follows BGR as shown in Fig. 4 below.  Shin is merely being used to show the order of the colors of the pixels and not the arrangement of the pixels.  Shin discloses alternating the order of the pixels for each row as follows RGB then BGR as shown in Fig. 6A below.  When the pixel color order of Shin is used instead of the pixel color order of Belmon, one would arrive with an arrangement as depicted 
				    G      R      B
				R      B      G
			    G      B      R
			B      R      G

    PNG
    media_image1.png
    337
    396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    395
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 12 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regards to claim 1, it recites “the fourth pixel column comprises a first sub-pixel located in the jth pixel row and a second sub-pixel located in the (j+2)th pixel row”, “the sixth pixel column includes a second sub-pixel located in the jth pixel row and a first sub-pixel located in the (j+2)th pixel row”, “the third sub-pixel located in the jth pixel row and the second pixel column, the second sub-pixel located in the jth pixel row and the fourth pixel column, and the first sub-pixel located in the jth pixel row and the sixth pixel column are three adjacent sub-pixels”, “the third sub-pixel located in the (j+2)th pixel row and the second pixel column, the first sub-pixel located in the (j+2)th pixel row and the fourth pixel column, and the second sub-pixel located in the (j+2)th pixel row and the sixth pixel column are three adjacent sub-pixels”.
As can be seen from the claim language, the jth row in the fourth pixel column has both the first sub-pixel and the second sub-pixel; the (j+2)th row in the fourth pixel column has both the first sub-pixel and second sub-pixel; the jth row in the sixth pixel column has both the first sub-pixel and second sub-pixel; and the (j+2)th row in the sixth pixel column has both the first sub-pixel and second sub-pixel.  Therefore, it is unclear what arrangement is being claimed.  As a result, the claim is indefinite.  For purposes of examination, Examiner is assuming the fourth pixel column has the first sub-pixel in the jth row and the second sub-pixel in the (j+2)th row; the sixth pixel column has the second sub-pixel in the jth row and the first sub-pixel in the (j+2)th row.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belmon et al (US 2005/0259114) in view of Shin et al (US 2006/0132408).
In regards to claims 1 and 16, Belmon discloses a pixel arrangement of an organic light-emitting display panel, comprising:
repeating units arranged in an array (Fig. 4 and paragraph 17),
wherein each of the repeating units comprises a first pixel column, a second pixel column, a third pixel column, a fourth pixel column, a fifth pixel column, and a sixth pixel column that extend along a first direction and are arranged in a sequence along a second direction (Fig. 4 and paragraph 17),
wherein in each of the repeating units,
the first pixel column comprises a second sub-pixel (blue (B)) located in an ith pixel row and a second sub-pixel located in a (i+2)th pixel row (Fig. 4 and paragraph 17),
th pixel row and a third sub-pixel located in a (j+2)th pixel row (Fig. 4 and paragraph 17),
the third pixel column comprises a first sub-pixel (red (R)) located in the ith pixel row and a first sub-pixel located in the (i+2)th pixel row (Fig. 4 and paragraph 17),
the fourth pixel column comprises a second sub-pixel located in the jth pixel row and a second sub-pixel located in the (j+2)th pixel row (Fig. 4 and paragraph 17),
the fifth pixel column comprises a third sub-pixel located in the ith pixel row and a third sub-pixel located in the (i+2)th pixel row (Fig. 4 and paragraph 17), and
the sixth pixel column includes a first sub-pixel located in the jth pixel row and a first sub-pixel located in the (j+2)th pixel row (Fig. 4 and paragraph 17),
where i=1 and j=2; or j=1 and i=2 (Fig. 4 and paragraph 17);
wherein the first sub-pixel located in the ith pixel row, the first sub-pixel located in the (i+2)th pixel row, the first sub-pixel located in the jth pixel row, and the first sub-pixel located in the (j+2)th pixel row have a first color (Red); the second sub-pixel located in the ith pixel row, the second sub-pixel located in the (i+2)th pixel row, the second sub-pixel located in the jth pixel row, and the second sub-pixel located in the (j+2)th pixel row have a second color (Blue); the third sub-pixel located in the ith pixel row, the third sub-pixel located in the (i+2)th pixel row, the third sub-pixel located in the jth pixel row, and the third sub-pixel located in the (j+2)th pixel row have a third color (Green); and the first color, the second color, and the third color are three different colors, respectively (Fig. 4 and paragraph 17); and
wherein the second sub-pixel located in the ith pixel row and the first pixel column, the first sub-pixel located in the ith pixel row and the third pixel column, and the third sub-pixel th pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the jth pixel row and the second pixel column, the second sub-pixel located in the jth pixel row and the fourth pixel column, and the first sub-pixel located in the jth pixel row and the sixth pixel column are three adjacent sub-pixels; the second sub-pixel located in the (i+2)th pixel row and the first pixel column, the first sub-pixel located in the (i+2)th pixel row and the third pixel column, and the third sub-pixel located in the (i+2)th pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the (j+2)th pixel row and the second pixel column, the second sub-pixel located in the (j+2)th pixel row and the fourth pixel column, and the first sub-pixel located in the (j+2)th pixel row and the sixth pixel column are three adjacent sub-pixels (Fig. 4 and paragraph 17).
Belmon does not disclose the first pixel column comprises a first sub-pixel located in an ith pixel row and a second sub-pixel located in a (i+2)th pixel row,
the third pixel column comprises a second sub-pixel located in the ith pixel row and a first sub-pixel located in the (i+2)th pixel row,
the fourth pixel column comprises a first sub-pixel located in the jth pixel row and a second sub-pixel located in the (j+2)th pixel row,
the sixth pixel column includes a second sub-pixel located in the jth pixel row and a first sub-pixel located in the (j+2)th pixel row; and
wherein the first sub-pixel located in the ith pixel row and the first pixel column, the second sub-pixel located in the ith pixel row and the third pixel column, and the third sub-pixel located in the ith pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the jth pixel row and the second pixel column, the second sub-pixel located th pixel row and the fourth pixel column, and the first sub-pixel located in the jth pixel row and the sixth pixel column are three adjacent sub-pixels; the second sub-pixel located in the (i+2)th pixel row and the first pixel column, the first sub-pixel located in the (i+2)th pixel row and the third pixel column, and the third sub-pixel located in the (i+2)th pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the (j+2)th pixel row and the second pixel column, the first sub-pixel located in the (j+2)th pixel row and the fourth pixel column, and the second sub-pixel located in the (j+2)th pixel row and the sixth pixel column are three adjacent sub-pixels.
Shin discloses the first pixel column comprises a first sub-pixel (R) located in an ith pixel row and a second sub-pixel (B) located in a (i+2)th pixel row (Fig. 6B and paragraph 68),
the third pixel column comprises a second sub-pixel (B) located in the ith pixel row and a first sub-pixel (R) located in the (i+2)th pixel row (Fig. 6B and paragraph 68),
the fourth pixel column comprises a first sub-pixel (R) located in the jth pixel row and a second sub-pixel (B) located in the (j+2)th pixel row (Fig. 6B and paragraph 68), and
the sixth pixel column includes a second sub-pixel (B) located in the jth pixel row and a first sub-pixel (R) located in the (j+2)th pixel row (Fig. 6B and paragraph 68); and
wherein the first sub-pixel located in the ith pixel row and the first pixel column, the second sub-pixel located in the ith pixel row and the third pixel column, and the third sub-pixel located in the ith pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the jth pixel row and the second pixel column, the second sub-pixel located in the jth pixel row and the fourth pixel column, and the first sub-pixel located in the jth pixel row and the sixth pixel column are three adjacent sub-pixels; the second sub-pixel located in the th pixel row and the first pixel column, the first sub-pixel located in the (i+2)th pixel row and the third pixel column, and the third sub-pixel located in the (i+2)th pixel row and the fifth pixel column are three adjacent sub-pixels; the third sub-pixel located in the (j+2)th pixel row and the second pixel column, the first sub-pixel located in the (j+2)th pixel row and the fourth pixel column, and the second sub-pixel located in the (j+2)th pixel row and the sixth pixel column are three adjacent sub-pixels (Fig. 6B and paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pixel ordering of Shin in place of the pixel ordering of Belmon because it would yield the predictable result of having a display panel that can display an image.

In regards to claim 2, Belmon discloses the pixel arrangement of an organic light-emitting display panel according to claim 1, wherein each third sub-pixel (green (G)) is a green sub-pixel, each first sub-pixel (red (R)) is a red sub-pixel, and each second sub-pixel (blue (B)) is a blue sub-pixel, respectively (Fig. 4 and paragraph 17).

In regards to claims 4 and 17, Belmon discloses the pixel arrangement of an organic light-emitting display panel according to claim 1, wherein any two adjacent third sub-pixels along the first direction are separated by a same distance, and any two adjacent third sub-pixels along the second direction are separated by a same distance (Fig. 4 and paragraph 17).


two immediately adjacent second sub-pixels are disposed in a same second light-emitting material region (Fig. 4 and paragraph 17).

In regards to claims 9 and 19, Belmon and Shin disclose the pixel arrangement of an organic light-emitting display panel according to claim 1, wherein the third sub-pixel located in the ith pixel row, and the first and second sub-pixels in the jth pixel row constitute one first display unit; the third sub-pixel in the jth pixel row and the first and second sub-pixels in the ith pixel row constitute one first display unit (Belmon: Fig. 4 and paragraph 17; Shin: Fig. 6B and paragraph 68);
the third sub-pixel located in the (i+2)th pixel row and the first and second sub-pixels in the (j+2)th pixel row constitute one first display unit; and the third sub-pixel in the (j+2)th pixel row and the first and second sub-pixels in the (i+2)th pixel row constitute one first display unit (Belmon: Fig. 4 and paragraph 17; Shin: Fig. 6B and paragraph 68).

In regards to claims 12 and 20, Belmon and Shin disclose the pixel arrangement of an organic light-emitting display panel according to claim 1, wherein the first sub-pixel located in the ith pixel row and the third sub-pixel in the jth pixel row constitute one second display unit; the second sub-pixel in the ith pixel row and the first sub-pixel in the jth pixel row constitute one second display unit; and the third sub-pixel in the ith pixel row and the second sub-pixel in the jth 
the second sub-pixel in the (i+2)th pixel row and the third sub-pixel in the (j+2)th pixel row constitute one second display unit; the first sub-pixel in the (i+2)th pixel row and the second sub-pixel in the (j+2)th pixel row constitute one second display unit; the third sub-pixel of the (i+2)th pixel row and the first sub-pixel in the (j+2)th pixel row constitute one second display unit (Belmon: Fig. 4 and paragraph 17; Shin: Fig. 6B and paragraph 68);
wherein i=2 and j=1 (Belmon: Fig. 4 and paragraph 17; Shin: Fig. 6B and paragraph 68).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Belmon et al (US 2005/0259114) in view of Shin et al (US 2006/0132408) in further view of Eom (US 2010/0060147).
In regards to claim 3, Belmon and Shin do not disclose the pixel arrangement of an organic light-emitting display panel according to claim 2, wherein the blue sub-pixel has a larger area than the red sub-pixel, and the area of the blue sub-pixel is larger than an area of the green sub-pixel.
Eom discloses wherein the blue sub-pixel has a larger area than the red sub-pixel, and the area of the blue sub-pixel is larger than an area of the green sub-pixel (Fig. 5 and paragraph 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmon and Shin with the teachings of Eom, blue pixel being larger than red and green pixel, because blue light has a lower luminance value than red .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Belmon et al (US 2005/0259114) in view of Shin et al (US 2006/0132408) in further view of Lee (US 2016/0240802).
In regards to claim 15, Belmon and Shin do not disclose the pixel arrangement of an organic light-emitting display panel according to claim 1, wherein each first sub-pixel, each second sub-pixel, and each third sub-pixel each have a rhomboid shape.
Lee discloses wherein each first sub-pixel, each second sub-pixel, and each third sub-pixel each have a rhomboid shape (Fig. 4A and paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of Lee’s pixels for the shape of Belmon and Shin’s pixels because it would yield the predictable result of having a display panel that can display an image.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The Prior Art discloses having pixel driving circuits but does not disclose the ratio of the width to the length of the pixel driving circuits.

Claims 6-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 6, it recites, among other features, “wherein the first light-emitting material region comprises type-A light-emitting material regions each having a long axis extending along a third direction and type-B light-emitting material regions each having a long axis extending along a fourth direction, any one of the type-A light-emitting material regions of the first light-emitting material region being equally spaced from four adjacent type-B light-emitting material regions of the first light-emitting material region,
the second light-emitting material region comprises type-A light-emitting material regions each having a long axis extending along a third direction and type-B light-emitting material regions each having a long axis extending along a fourth direction, any one of the type-A light-emitting material regions of the second light-emitting material region is equally spaced 
The Prior Art discloses having different colors of pixel emitting material but does not disclose first and second light-emitting material regions, where each region has type-A and type-B light-emitting materials as recited in the claim above.

In regards to claim 10, it recites, among other features, “wherein the display panel comprises first pixel driving circuit units, each of the first pixel driving circuit units comprising pixel driving circuits arranged in an array of one row and three columns and corresponding to sub-pixels, a width of each of the pixel driving circuits along the second direction is D1, and a length of each of the pixel driving circuits along the first direction is 3*D1”.
The Prior Art discloses having pixel driving circuits but does not disclose the ratio of the width to the length of the pixel driving circuits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 13, 2021